DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/20/21 has been entered.

Status of the Claims
Receipt is acknowledged of the Applicant’s response filed on 1/20/21. Claim 1 has  been amended. Claims 7 - 16 have been cancelled. Claims 1 - 6 are now pending.
The terminal disclaimers for 16/356,894 and 16/356,951 have been received and approved.
	All outstanding objections and rejections, except for those maintained below, are withdrawn in light of applicant’s amendments/remarks filed on 1/20/21.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):


Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 3 recites that the amount of PEDM is 2-30 wt% of the amount of the EPDM. The amount of EPDM is recited at 35-55% in claim 1. The amount of PEDM is recited at 0.5 – 15% in claim 1. Calculating the percentages in claim 3:  30% of 55% is 16.5% and 2% of 35% is 0.7%. Therefore, according to claim 3, the amount of PEDM is 0.7 – 16.5% which is broader than the claimed 0.5 – 15% of claim 1. In other words, the percentage of PEDM in claim 3 cannot exceed the 15% of claim 1.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 6 is  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

It is also unclear if the value for the particle size dispersity index is referring to the EPDM that is dispersed in the polypropylene matrix or if it refers to the combination of ingredients, especially since EPDM and PEDM are indistinguishable in claim 1, i.e. they are the same terpolymers made of ethylene, propylene and diene.
In addition, the phrase wherein the vulcanized rubber dispersion “that has a particle size dispersity of rubber particle size distribution less than 3” is very confusing. The grammar is wrong and it is not clear what is being claimed.
Claim 6 recites the limitation "The vulcanized rubber dispersions" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 – 6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10 - 18 of copending Application No. 16/356,910 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because while they recite the same ingredients that make up the thermoplastic vulcanizate and recite the same amount of isotactic polypropylene, they recite different ranges in the amounts of EPDM and PEDM, making them obvious variants of each other.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 - 6 are rejected under 35 U.S.C. 103 as being unpatentable over LEHMAN US 2008/0194734).
Claim interpretation: The claimed EPDM and PEDM, as presently recited in claim 1, are treated as indistinguishable from each other, noting that they are structurally the same terpolymers, both made of ethylene, propylene and diene monomers.
Claims 1 and 3: LEHMAN discloses (see entire document) a thermoplastic vulcanizate (TPV) [as claimed] comprising a thermoplastic phase and at least one cross-linked hydrocarbon elastomer (abstract, [0005], claim 1). 
The thermoplastic phase comprises isotactic polypropylene ([0015], claim 2) [as claimed] and the cross-linked hydrocarbon elastomer is EPDM rubber ([0018], claim 3) [as claimed].
The at least one cross-linked hydrocarbon elastomer (i.e. EPDM) is homogeneously dispersed in the isotactic polypropylene ([0009]) [reading on the claimed iPP in which the dispersed is EPDM].
The isotactic polypropylene is present in amounts of 15-85 wt% based on the TPV ([0016]) [fully encompassing the claimed 20-30 wt%] and the rubber is present in amounts of 15-85wt% based on the TPV [fully encompassing the claimed 35-55 wt% plus 0.5-15 wt% of EPDM plus PEDM, totaling 35.5-70 wt%].
LEHMAN discloses that the TPV is made with curatives [reading on the claimed curatives] and a processing oil ([0021]) [reading on the claimed diluent, noting that the present invention also uses oil as the diluent] in amounts of 5-300 parts by weight per 100 parts of the blend of thermoplastic and cross-linked rubber ([0022]) [fully encompassing the claimed 10-25 wt%]. LEHMAN is silent regarding how much curative to add. However, one of ordinary skill in the art would have known how much curative to add depending on how much cross-linking is desired motivated by LEHMAN’s disclosure that one should follow the progress of the vulcanization by monitoring the requirements during the mixing of the ingredients ([0021]).
LEHMAN’s ranges, discussed above, fully encompass the claimed ranges. In addition, note that it has been settled that a prima facie case of obviousness exists when the claimed ranges "overlap or lie inside ranges disclosed by the prior art", see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976; In re Woodruff, 919 F.2d 1575, 16USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2131.03 and MPEP 2144.051. LEHMAN discloses that the invention relates to extruded profiles for use in consumer articles ([0002]), such as interior or exterior panels, pads, or overlay surfaces ([0003]) [each requiring its own polymeric profile]. Accordingly, it would have been obvious for one having ordinary skill in the art to have varied the percentages of each ingredient through routine experimentation to arrive at a TPV with the desired profile.
Claim 2: The EPDM is made of ethylene, propylene and diene, wherein the diene is selected from ethylene norbornene ([0018]). The ratio between ethylene to propylene is 25:75 – 75:25 [fully encompassing the claimed 55-75 wt%] and the norbornene is present in amount of 0.4-10 wt% ([0018]) [fully encompassing the claimed 2-10 wt%].
Claim 4: LEHMAN discloses an MFR2.16 of at 230oC of 0.3-100 dl/min for the thermoplastic resin ([0014]) [encompassing the claimed range] but is silent regarding the MFR of the EPDM. However, since LEHMAN discloses a substantially identical EPDM as claimed, it is expected that it necessarily has the claimed MFR value. Case law holds that “Products of identical chemical composition cannot have mutually exclusive properties." And, "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990); In re Best, 562 F2d 1252, 1254, 1255, 195 USPQ 430,  433 (CCPA 1977), Titanium Metals Corp v Banner, 778 F2d 775, 227 USPQ 773 (Fed Cir 1985), In re Ludtke, 441 F2d 660, 169 USPQ 563 (CCPA 1971) and Northam Warren Corp v D F Newfield Co, 7 F Supp 773, 22 USPQ 313 (EDNY 1934). 
Claim 5: The norbornene is present in amount of 0.4-10 wt% ([0018]) [reading on the claimed 2-15 wt% with sufficient specificity]. The ratio between ethylene to propylene is 25:75 ([0018]), wherein the amount of 25% is lowered when computed based on the combined ethylene, propylene plus the norbornene, meeting the claimed up to 20 wt%. 
Claim 6: LEHMAN discloses that the particles of the cross-linked elastomer are dispersed homogeneously in the propylene matrix ([0009]). In light of such disclosure and given that LEHMAN discloses a substantially identical TPV as claimed, LEHMAN’s dispersity index is necessarily the same as claimed. Case law holds that “Products of identical chemical composition cannot have mutually exclusive properties." And, "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990); In re Best, 562 F2d 1252, 1254, 1255, 195 USPQ 430,  433 (CCPA 1977), Titanium Metals Corp v Banner, 778 F2d 775, 227 USPQ 773 (Fed Cir 1985), In re Ludtke, 441 F2d 660, 169 USPQ 563 (CCPA 1971) and Northam Warren Corp v D F Newfield Co, 7 F Supp 773, 22 USPQ 313 (EDNY 1934). 

Claims 1 - 6 are rejected under 35 U.S.C. 103 as being unpatentable over LEHMAN US 2008/0194734) in view of TSOU et al (WO2016/053542, using US 2017/0233513 as equivalent).
LEHMAN’s rejection is discussed above and is incorporated herein by reference.
Claim interpretation: If claim 1 is amended to differentiate between EPDM and PEDM, the following additionally applies:
LEHMAN discloses EPDM, diluent and curative, and discloses that polymeric additives can be added to the TPV as modifiers [reading on the claimed compatibilizer], such as un-cross-linked ethylene propylene rubber, styrene block copolymers, etc. ([0023]), but fails to teach PEDM explicitly. However:
TSOU discloses (see entire document) that PEDM is a modifier for rubber compositions or thermoplastics ([0002], [0057]). The terpolymer is composed of 5-20 wt% ethylene [reading on the claimed 5-20% of claim 5] and 2-15 wt% of diene [reading on the claimed 2-15% of claim 5], wherein the diene ethylene norbornene ([0006], [0011], [0022]-[0024], tables 2-3, claim 4) [as claimed]. 
The MFR2.16 at 230oC of the PEDM is 0.5-25 g/10min ([0029]) [encompassing the claimed 0.5-20 g/10/min].
The PEDM is added in amounts of 5-99% to 5-75% of an elastomer ([0038]-[0040]), plus curatives [as claimed] and 0-40 wt% diluent [as claimed] ([0054], claim 10)
TSOU discloses that PEDM resolves the deficiency of fillers migrating away from the polyolefin of the rubber composition ([0019]).
It would have been obvious to one of ordinary skill in the art to have replaced LEHMAN’s polymeric modifiers with TSOU’s PEDM modifier and in the disclosed amounts and percentages and having the disclosed MFR since LEHMAN discloses that polymeric additives, such ethylene propylene polymers, can be added to the thermoplastic vulcazinate as modifiers and TSOU discloses that propylene ethylene diene terpolymer is a good modifier for rubber or thermoplastics in that it resolves the deficiency of fillers migrating away from the polyolefin of the rubber composition, wherein both LEHMAN and TSOU are concerned with making a composition comprising EPDM/PEDM, diluent, curative, fillers, and an additional rubber or thermoplastic.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant submits, as the sole argument, that the amendment to claim 1 and the specification is to correct obvious errors in that the amount of curatives should be 1.5-3.0 wt%, not the previously recited 0.015-0.03 wt%.
In response, please note that said amendment has been accepted.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCES TISCHLER whose telephone number is (571)270-5458.  The examiner can normally be reached on Monday-Friday, 8:00 AM - 8:00 PM EST, midday flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANCES TISCHLER/Primary Examiner, Art Unit 1765